Citation Nr: 1031472	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  96-29 374 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a herniated nucleus 
pulposus, to include as secondary to service-connected right knee 
and left ankle disabilities.  

2. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.  

3. Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left ankle.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to October 1985. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
San Juan, Puerto Rico, Regional Office (RO).  

The Board remanded the case for additional action in September 
2003, October 2006 and March 2009.  The case has now been 
returned to the Board for further appellate review. 

The issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  See Statement from 
Veteran, dated June 2004.  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

The issue of entitlement to service connection for a herniated 
nucleus pulposus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Throughout the appellate period, the Veteran's right knee 
disability is manifested by X-ray evidence of degenerative joint 
disease; pain on range of motion with flexion limited to no more 
than 90 degrees and full extension to zero degrees; and painful 
movement, fatigability, weakness, and flare-ups, without evidence 
of malunion or nonunion of the tibia and fibula or left ankle 
impairment related to the left knee disability, resulting in no 
more than slight knee impairment.

2. The Veteran's right knee disability is not manifested by 
ankylosis; dislocated semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint; symptomatic 
removal of semilunar cartilage resulting in additional 
disability; or genu recurvatum.

3. The Veteran's right knee disability is manifested by no more 
than slight instability of the right knee as demonstrated by 
objective medial instability upon stress valgus and complaints of 
giving way and locking.  

4. Throughout the appellate period, the Veteran's service 
connected left ankle disability has been manifested by impairment 
approximating (and not exceeding) an equivalent to marked 
limitation of motion; malunion, nonunion, or ankylosis of the 
ankle is not shown.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Code 5003-5262 (2009).

2. The criteria for a separate 10 percent rating for instability 
of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257 (2009).

3. The criteria for a 20 percent rating for degenerative joint 
disease of the left ankle have been met. 38 U.S.C.A. §§ 501, 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5270-5274 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect to 
the duty to assist, and imposed on VA certain notification 
requirements. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
& 5126; 38 C.F.R. § 3.159 (2009). Under the VCAA, the United 
States Department of Veterans Affairs (VA) has a duty to notify 
and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for 
Veterans Claims held that VA must also notify the claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction or regional office (RO) decision on a claim for VA 
benefits.  In the present case, the unfavorable RO decisions that 
are the basis of this appeal were already decided and appealed 
prior to the enactment of the current section 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to a content 
complying notice and proper subsequent VA process. Pelegrini, 18 
Vet. App. at 120.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in May 2001, April 2004, November 2006, and 
June 2009.  The Veteran was also provided with Vazquez-Flores 
notice pertaining to increased ratings claims in June 2009.  The 
notice letters fully addressed all three notice elements, 
notified the Veteran of the Dingess criteria, and informed the 
Veteran of his and VA's respective duties for obtaining evidence.  
Though the letters were sent after the initial rating decisions, 
the claim was readjudicated via supplemental statements of the 
case, the most recent being issued in December 2009.  Thus, per 
Pelegrini, the Veteran was provided adequate notice and afforded 
subsequent VA process; therefore the Board finds that the Veteran 
was not prejudiced by the timing of the VCAA notice letters.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records and 
private treatment records.  The Veteran submitted statements and 
treatment records and was afforded several VA examinations.  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The Rating Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All 
benefit of the doubt will be resolved in the Veteran's favor. 38 
C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a Veteran's service-connected 
disabilities. 38 C.F.R. § 4.14.  It is possible for a Veteran to 
have separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes, 
however, the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified. Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration. See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.



1. Entitlement to a Rating in Excess of 10 Percent for 
Degenerative Joint Disease of the Right Knee.

The Veteran's right knee disability is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 (for degenerative arthritis) and 
5262 (for malunion of the tibia and fibula with knee or ankle 
disability).  He contends that he is entitled to an increased 
rating because such disability has increased in severity.  The 
Veteran particularly endorses pain, swelling, stiffness, and 
occasional "locking" and giving away" of the right knee.  He 
also states that his knee disability is so severe that he has 
difficulty sleeping and driving.  See Brief In Support of Appeal, 
May 2006.  For all of these reasons, he believes that a rating in 
excess of 10 percent should be granted.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable under 
the appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation is warranted if 
there is X- ray evidence of involvement of two or more major 
joints or two or more minor joint groups and a 20 percent 
evaluation is authorized if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment 
of a 10 percent rating when there is slight recurrent subluxation 
or lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 30 
percent evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.

Normal range of knee motion is 140 degrees of flexion and zero 
degrees of extension. 38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the leg 
is only limited to 60 degrees. For a 10 percent evaluation, 
flexion must be limited to 45 degrees. For a 20 percent 
evaluation is warranted where flexion is limited to 30 degrees. A 
30 percent evaluation may be assigned where flexion is limited to 
15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  And 
finally, where extension is limited to 45 degrees a 50 percent 
evaluation may be assigned. 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  Such provides a 10 percent rating for malunion of the 
tibia and fibula with a slight knee or ankle disability.  A 20 
percent rating is assigned for malunion of the tibia and fibula 
with a moderate knee or ankle disability.  A 30 percent rating is 
assigned for malunion of the tibia and fibula with a marked knee 
or ankle disability.  A 40 percent rating is assigned for 
nonunion of the tibia and fibula with loose motion, requiring a 
brace.

VA's General Counsel has also stated that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint. VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).



Factual Background

The evidence of record includes VA examination reports, VA 
treatment records, and private medical records.

Upon VA examination in October 1993, the Veteran was diagnosed 
with degenerative joint disease with status post right knee 
trauma.  He endorsed weakness of the right knee; however, upon 
examination, he demonstrated full range of motion.  A 10 percent 
rating was assigned at that time based on complaints of weakness 
of the right knee and limping on his right side, which 
objectively confirmed painful motion.  

Upon VA examination in April 1995, the Veteran endorsed burning 
pain and swelling of the right knee.  Physical examination 
revealed no swelling or deformity; however, there was medial 
instability upon stress valgus.  There was no anterior or 
posterior instability and drawer test was negative.  Crepitus was 
also present.  The Veteran had full range of motion. 

In June 1998, the Veteran testified at the Regional office and 
stated that he experienced constant right knee pain and daily 
swelling and inflammation.  He noted that the right knee 
condition interfered with his employment as a police office.  

VA outpatient treatment records dated from 1998 to 2001 reflect 
continued complaints of right knee pain and treatment for 
degenerative joint disease.  

Upon VA examination in July 1999, the Veteran's right knee range 
of motion was from 0 to 130 degrees; notably, valgus stress test 
was positive for medial instability.  All other instability tests 
were negative.  Crepitus was present.  The diagnosis was right 
knee patellofemoral syndrome, and degenerative joint disease of 
the right knee with old fracture on the lateral tibial plateau.  

Upon VA examination in November 2001, the Veteran stated that his 
right knee pain was worse since his last examination.  He 
endorsed constant, severe right knee pain and swelling, and noted 
that he was unable to use a knee brace secondary to swelling in 
the left ankle.  He also complained of right knee instability 
symptomatology, including giving way and falling.  Physical 
examination revealed full extension of the right knee and 130 
degrees of flexion (with pain commencing at 120 to 130 degrees).  
There was no effusion but the lateral and medial joints lines 
were tender palpation.  Drawer test, valgus/varus, McMurray's, 
and Lachman's tests were all negative.  The Veteran ambulated 
with a one-point cane, a slow gait, and with a left lower 
extremity limp.  X-ray findings indicated degenerative joint 
disease of the patella with no evidence of fracture or 
dislocation (but evidence of an old fracture involving the 
lateral tibial plateau).  The diagnosis was degenerative joint 
disease of the right knee. 

A January 2001 letter from the Veteran's private physician, Dr. 
Vargas, reflects continued complaints of knee pain with noted 
limitations on activities like walking, standing, sitting, and 
climbing.  

A January 2003 letter from Dr. Vargas shows that the Veteran 
continued to complain of knee pain, swelling, stiffness, and 
joint limitations.  It was noted that his symptoms were increased 
due to his morbid obesity.  Physical examination showed that the 
Veteran walked with a cane and had difficulty standing from the 
sitting position.  There was marked swelling on the right knee, 
as well as tenderness to palpation on the right suprapatellar 
area.  Although specific range of motion findings were not 
provided, it was noted that flexion/extension testing was 
difficult to perform due to pain.  Dr. Vargas stated that the 
Veteran's degenerative and progressive musculoskeletal conditions 
markedly imitated his work activities and had worsened in 
severity since the last examination.  A January 2004 letter from 
Dr. Vargas reflects much of the same findings.  

Private treatment records from Dr. Velez, dated from January 2009 
to July 2009, show continued complaints of right knee pain.  

A September 2009 VA examination report shows that the Veteran 
complained of right knee pain with an intensity of 7 out of 10, 
as well as stiffness an limitation of motion.  He endorsed weekly 
flare-ups (9 out of 10 on the pain scale), lasting several hours 
and aggravated by prolonged sitting or standing.  He used a one-
point cane for ambulation.  

Upon physical examination, the Veteran was unable to repeatedly 
squat due to pain; there was tenderness on the peripatellar area 
of the right knee; and he walked with an antalgic gait.  He also 
limped due to total left knee replacement.  The Veteran displayed 
full range of motion of the right knee (0 to 140 degrees); motion 
was painful with the last 30 degrees of flexion and extension, 
but there was no functional loss.  No instability of the 
ligaments was noted and all related instability tests were 
negative (i.e., Lachman's and McMurray's, etc.).  The diagnosis 
was degenerative joint disease of the right knee (moderate).  

Analysis

The Veteran's right knee disability is manifested by X-ray 
evidence of degenerative joint disease; pain on range of motion 
with flexion limited to no more than 130 degrees and full 
extension to zero degrees; and painful movement, weakness, and 
flare-ups, without evidence of malunion or nonunion of the tibia 
and fibula or right ankle impairment related to the right knee 
disability, resulting in no more than slight knee impairment.  As 
the Veteran's right knee disability does not result in 
compensable loss of flexion or extension, he has been assigned a 
10 percent evaluation based on slight knee impairment under 
diagnostic code 5260.  (See rating decision of February 1994).  

In this regard, the Board finds that the Veteran is not entitled 
to a separate or higher rating under Diagnostic Code 5260 
pertinent to limitation of flexion.  Under such Diagnostic Code, 
a higher evaluation of 20 percent is not warranted unless flexion 
is limited to 30 degrees.  As there is no evidence that the 
Veteran experiences this level of limitation of flexion as such 
is limited, at most, to 130 degrees, he is not entitled to an 
increased rating under Diagnostic Code 5260.  

In so finding, the Board acknowledges that the most recent VA 
examination in September 2009 revealed full range of motion (0 to 
140) with pain in the last 30 degrees of flexion.  See C & P 
Examination, Joints, September 2009.  In this regard, an 
evaluation of a musculoskeletal disability must also include 
consideration of the Veteran's ability to engage in ordinary 
activities, including employment, and of impairment of function 
due to such factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination. See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The Veteran is competent to report pain and stiffness associated 
with his right knee disability.  However, the September 2009, 
specifically noted that there was no functional loss due to pain 
during the examination (DeLuca criteria).  Moreover, despite the 
Veteran's subjective complaints of pain on extension, the 
objective findings, which date back to 1993, consistently show 
that he has had almost full range of extension (to 130 at worst).  

The Board also acknowledges the Veteran's complaints of chronic 
pain and stiffness and that he should receive a higher disability 
rating.  However, the Veteran has not demonstrated that he has 
the medical expertise that would render competent his statements 
as to the relationship between his injury during active military 
service and the current severity of his arthritis of the right 
knee disability.  His opinion alone cannot meet the burden 
imposed by 38 C.F.R. § 4.71 with respect to the current severity 
of his disability. See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Veteran's reports of chronic pain, tenderness, 
swelling, and stiffness do not meet or more nearly approximate 
the criteria for an increased rating under Diagnostic Code 5260. 
See 38 C.F.R. § 4.7 (2009).

The Board has also considered whether the Veteran is entitled to 
a separate or higher rating under Diagnostic Code 5261 pertinent 
to limitation of extension. However, the Board finds that the 
Veteran does not meet such criteria.  Specifically, under such 
Diagnostic Code, extension must be limited to, at least, 10 
degrees in order to warrant a compensable evaluation.  Upon a 
review of the evidence, the Board finds that the Veteran's right 
knee disability is manifested by full extension to zero degrees.  
As such, the evidence does not support a higher or separate 
rating under Diagnostic Code 5261.

In so finding, the Board acknowledges that the most recent VA 
examination in September 2009 revealed full range of motion (0 to 
140) with pain in the last 30 degrees of extension.  See C & P 
Examination, Joints, September 2009.  

Again, an evaluation of a musculoskeletal disability must also 
include consideration of the Veteran's ability to engage in 
ordinary activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  The Veteran is competent to report pain and 
stiffness associated with his right knee disability.  However, 
the September 2009, specifically noted that there was no 
functional loss due to pain during the examination (DeLuca 
criteria).  Again, despite his subjective complaints of pain upon 
extension, the objective findings, which date back to 1993, show 
full extension (0 degrees) of the knee.  See VA Examinations 
dated in October 1993, April 1995, July 1999, November 2001, and 
September 2009.  

The Board also acknowledges the Veteran's complaints of chronic 
pain and stiffness and that he should receive a higher disability 
rating.  However, the Veteran has not demonstrated that he has 
the medical expertise that would render competent his statements 
as to the relationship between his injury during active military 
service and the current severity of his arthritis of the right 
knee disability.  His opinion alone cannot meet the burden 
imposed by 38 C.F.R. § 4.71 with respect to the current severity 
of his disability. See Espiritu, supra.  Therefore, the Veteran's 
reports of chronic pain, tenderness, swelling, and stiffness do 
not meet or more nearly approximate the criteria for an increased 
rating under Diagnostic Code 5261. See 38 C.F.R. § 4.7 (2009).

Regarding Diagnostic Code 5262, pertinent to impairment of tibia 
and fibula, under which the Veteran's right knee disability has 
been rated, the Board finds that he is not entitled to a rating 
in excess of 10 percent.  In this regard, the Board notes that 
such criteria requires malunion or nonunion of the tibia and 
fibula; however, the evidence fails to demonstrate such 
symptomatology.  Moreover, there is no evidence of right ankle 
impairment related to the Veteran's right knee disability. 
Additionally, the Board finds that the Veteran's right knee 
disability results in no more than slight impairment in the form 
of arthritis and painful, limited motion, which is compensated in 
the 10 percent rating already assigned under Diagnostic Code 
5003- 5262.  There is no other symptomatology which would warrant 
a higher or separate rating under Diagnostic Code 5262.

There is also no evidence of ankylosis or semilunar cartilage 
issues, therefore Diagnostic Codes, 5256, 5258 and 5259 are not 
applicable.

The Board has also contemplated whether any separate evaluations 
are applicable here. In this regard, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  However, in 
the present case, the medical findings do not establish loss of 
flexion to a compensable degree.  Thus, assignment of separate 
evaluations for limitation of flexion and extension of the right 
leg is not appropriate here.

Consequently, the Board finds that the disability picture for the 
Veteran's service-connected degenerative joint disease of the 
right knee does not more nearly approximate the criteria for a 20 
percent evaluation than those for a 10 percent evaluation.  In 
light of the above, a rating higher than 10 percent for arthritic 
symptomatology of the right knee is not warranted here. 38 C.F.R. 
§ 4.7.

Instability

While the Board finds that the Veteran is not entitled to a 
rating in excess of 10 percent for his arthritic (limitation of 
motion) symptomatology, a separate 10 percent rating for 
instability of the right knee is warranted here.  

In this regard, the Board calls attention to the provisions of VA 
General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That opinion 
provides that a claimant who has arthritis and instability of the 
knee may, in some circumstances, be rated separately under 
Diagnostic Codes 5003 and 5257. See also VAOPGCPREC 9-98.

Here, the evidence establishes degenerative joint disease 
(arthritis) of the right knee.  The evidence also shows objective 
findings of medial instability as demonstrated upon VA 
examinations in April 1995 and July 1999.  Indeed, the April 1995 
examiner expressly noted medial instability upon stress valgus.  
In addition to these findings, the record demonstrates lateral 
and medial joint line tenderness and crepitus of the right knee.  
See November 2001 VA Examination.  The Veteran has also provided 
credible and consistent statements as to frequent episodes of 
giving way, "locking," and falling.  To aid with his 
instability, he has been shown to use a one-point cane for 
ambulation; he is unable to wear a brace due to swelling.    

The Board acknowledges that the most recent VA examination in 
September 2009 did not show instability of the right knee.  
Nevertheless, based on the various objective findings of medial 
instability throughout the record, and further considering the 
Veteran's statements regarding locking/giving way, the Board will 
resolve doubt in the Veteran's favor and award a separate 10 
percent for slight instability of the right knee. 38 C.F.R. § 
4.71a, Diagnostic Codes 5257.  The Veteran is not entitled to a 
rating in excess of that amount.  Indeed, the next higher rating 
under Diagnostic Code 5257 would require moderate recurrent 
subluxation or instability.  Again, the most recent VA 
examination did not show any instability of the right knee, and 
all other VA examinations revealed negative instability tests 
(Lachman's, McMurray's, etc.).  Therefore, the Veteran's right 
knee instability is more nearly approximated by the 10 percent 
criteria, which contemplates only "slight" instability.  

In sum, throughout the entire period on appeal, the Veteran is 
entitled to a separate 10 percent rating, but no higher, for 
instability of the right knee.  



2. Entitlement to a Rating in Excess of 10 Percent for Residuals 
of a Fracture of the Left Ankle

The Veteran's left ankle disability is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 (for degenerative arthritis) and 
5271 (for limited motion in the ankle).  He contends that he is 
entitled to a higher rating because such disability has increased 
in severity.  The Veteran particularly endorses constant pain, 
"locking," and tenderness of the left ankle.  For these 
reasons, he believes that a rating in excess of 10 percent should 
be granted.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable under 
the appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation is warranted if 
there is X- ray evidence of involvement of two or more major 
joints or two or more minor joint groups and a 20 percent 
evaluation is authorized if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of ankle motion is addressed under Diagnostic Code 
5271.  Under that diagnostic code, a 10 percent disability rating 
is assigned where the evidence demonstrates moderate limitation 
of motion.  A 20 percent rating is for application where there is 
marked limitation of motion. See 38 C.F.R. § 4.71a, DC 5271 
(2009). 

Normal range of motion in the ankle is 0 to 20 degrees of 
dorsiflexion and from 0 to 40 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II.

Alternatively, ankle disorders could potentially be evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284, as a foot injury.  
Pursuant to Diagnostic Code 5284, a 20 percent rating is 
warranted for a moderately severe foot injury.  A 30 percent 
rating is warranted for a severe foot injury. 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  With actual loss of use of the foot, a 40 
percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 
5167.

Factual Background

The Veteran's claim for an increased rating was received in April 
1999.  By way of history, service connection was established for 
a left ankle disability in February 1994; a 10 percent evaluation 
under Diagnostic Codes 5003-5271 was assigned for painful motion, 
as there was no evidence of limitation of motion at that time.  

Upon VA examination in October 1993, the Veteran demonstrated 
full range of motion of the left ankle and good muscle strength; 
the pertinent diagnosis was status post left ankle fracture.  

An April 1995 VA examination showed no swelling, deformity, or 
instability of the left ankle.  Dorsiflexion was to 10 degrees; 
plantar flexion was to 45 degrees.  The pertinent diagnoses were 
left ankle fracture and post-traumatic bone fragments and 
calcaneal spurs (as shown on April 1995 X-rays). 

VA outpatient treatment records from 1998 and 2000 show continued 
complaints of left ankle pain and swelling.  

A July 1999 VA examination report shows that the Veteran 
complained of left ankle pain, cramps, and locking.  He endorsed 
daily flare-ups of pain (10 out of 10 on the pain scale).  He 
used no braces or assistive devices.  Dorsiflexion was to 5 
degrees; plantar flexion was to 40 degrees; inversion was to 20 
degrees; and eversion was to 10 degrees.  There was no evidence 
of swelling or deformity, although crepitus was present.  The 
Veteran limped with his left lower extremity.  The diagnosis was 
left ankle fracture.  

Private treatment records from Dr. Vargas, dated from January 
2001 to July 2001, show ankle tenderness and swelling; no 
objective findings as to range of motion were provided.  

A November 2001 VA examination shows that the Veteran complained 
of pain, swelling, and decreased range of motion of the left 
ankle.  He also endorsed left ankle "locking" and giving way.  
He reported that the pain was constant and precipitated by 
walking/standing.  Physical examination revealed dorsiflexion to 
7 degrees and plantar flexion to 37 degrees.  There was 
tenderness to palpation at the malleolus, along with swelling and 
crepitation.  Talar tilt test was negative.  The Veteran 
ambulated with a one-point cane and a slow gait with a left 
extremity limp.  No ankylosis was present.  

A January 2003 letter from Dr. Valgas shows a diagnosis of 
"degenerative progressive joints disease," and complaints of 
ankle pain, swelling, and limitation of motion.  Physical 
examination of the ankles confirmed swelling and tenderness to 
palpation on lateral and medial malleolus without erythema or 
increased heat.  Babinski reflex was absent; there was no foot 
drop.  His progressive musculoskeletal condition was noted as 
causing marked limitations on work activities.  

A September 2009 VA examination report shows that the Veteran 
complained of weekly flare-ups (9 out of 10 on the pain scale), 
lasting several hours, and precipitated by prolonged standing.  
Physical examination of the left ankle revealed tenderness in the 
perimalleolar area; no ankylosis was noted.  His gait was 
antalgic and he limped due to a recent total left knee 
replacement.  Plantar flexion was 0 to 45 degrees, with pain in 
the last 20 degrees and no functional loss; and plantar 
dorsiflexion was 0 to 25 degrees, with pain in the last 10 
degrees, with no functional loss.  Although pain was elicited in 
the ankle joint, the examiner noted that there was not weakness 
or fatigue.  The diagnosis was left ankle degenerative joint 
disease and recurrent sprains.  



Analysis

At the outset, the Board notes that the recent clinical findings 
do not disclose that the Veteran has ankylosis of the left ankle. 
See VA Examination, September 2009.  As such, DCs 5270 and 5272 
are not for application in evaluating the left ankle pathology.  
The Veteran has also not undergone an astragalectomy on the left 
ankle and he does not have malunion of the left os calcis or 
astragalus; therefore, DCs 5274 and 5273 also do not apply.

Overall, the Veteran has some limitation of left ankle motion, an 
antalgic gait/limp, and pain on motion.  See 38 C.F.R. § 4.71, 
Plate II.  Taking into consideration the provisions of 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59 and DeLuca, the subjective and 
objective evidence more closely approximates a finding of severe 
impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Indeed, VA examinations in July 1999 and November 2001, revealed 
that the Veteran only retained approximately 5 degrees and 7 
degrees of dorsiflexion, respectively.  More recently, the 
September 2009 examination revealed dorsiflexion to 25 degrees, 
but with pain commencing at 15 degrees.  Moreover, throughout the 
period on appeal, objective findings have consistently shown 
swelling, pain to palpation, and crepitus of the left ankle.  See 
November 2001 VA Examination; Letter from Dr. Vargas, January 
2003.  The Veteran has also endorsed locking, and giving way of 
the ankle, although ankylosis has not been shown by objective 
findings.  Based on the foregoing, a severe limitation of motion 
has been approximated in the left ankle.  

However, the Board can find no basis under the applicable 
Diagnostic Codes to grant the Veteran an evaluation in excess of 
the 20 percent rating granted herein without a finding of 
ankylosis of the left ankle.  Hence, the evidence supports a 
rating of 20 percent, but not more for the left ankle pathology.  

In addition, as 20 percent is the maximum rating under Diagnostic 
Code 5271, an increased rating under the guidance of DeLuca is 
not applicable in this case and would not result in a rating in 
excess of 20 percent disabling.  Where a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a DeLuca 
analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 
(1997).


ORDER

Entitlement to a rating in excess of 10 percent for degenerative 
joint disease of the right knee is denied. 

A separate 10 percent rating, but no higher, for instability of 
the right knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

A 20 percent rating for the degenerative joint disease of the 
left ankle is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The Veteran and his representative contend that VA has not 
properly considered his back claim on a direct basis.  Indeed, 
thus far, the numerous VA opinions/examinations obtained have 
only addressed whether the Veteran's current low back disability 
is secondary to his service-connected right knee and left ankle 
disabilities.  See VA Examinations dated in July 1999, September 
2003, and September 2009.  

The Veteran's service treatment records show multiple complaints 
and treatment relating to his back.  In April 1980, the Veteran 
presented with complaints of back secondary to lifting a 
hydraulic cylinder.  He was diagnosed with muscle strain and 
placed on a 10 day profile later that month.  

In May 1983, the Veteran presented with complaints of low back 
pain.  Pain was described as being in the bilateral lower lumbar 
region, with tenderness to palpation, and decreased range of 
motion on forward flexion.  He was diagnosed with "strain vs. 
spasm."  

The available post-service medical evidence shows that the 
Veteran was diagnosed with degenerative joint disease of the 
lumbosacral spine upon VA examination in October 1993.  At that 
time, he reported that his current back problem began in 1978 
(i.e., during service).  

In this regard, the record shows that the Veteran has endorsed 
continuous back symptomatology since service.  For instance, at 
an October 2001 Regional Office hearing, the Veteran testified 
that he initially injured his back in April 1980 while lifting a 
hydraulic base.  He stated that he received in-service treatment 
for this injury and that his back pain/symptoms have persisted to 
the present day.  See Regional Office Hearing, October 2001, pp. 
2-4.  Here, it is noted that lay testimony is competent when it 
pertains to the readily observable features or symptoms of injury 
or illness and 'may provide sufficient support for a claim of 
service connection.' Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran has also submitted several "buddy" statements which 
support the Veteran's contention that he sustained injuries to 
his lower back during active service.  See Statement From O.L., 
dated October 1993; see also Statement From S.R., dated September 
1993.  

Again, the Veteran's back claim has been continuously adjudicated 
as a claim for secondary service connection despite his 
contentions that a back injury was incurred in-service.  However, 
none of the VA opinions  so far provided is adequate to assess 
the Veteran's claimed back disorder because they do not take into 
account his report of in-service injury or address all theories 
of entitlement, namely direct service connection.  VA is 
obligated to consider all possible theories of entitlement.  See 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004).  An addendum 
opinion should address whether service connection is warranted on 
a direct basis.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided. Barr v. Nicholson, 21 Vet. App. 303 (2007).  A remand 
is therefore required to obtain an adequate VA opinion.

Accordingly, the case is REMANDED for the following action:

   1. Request an addendum opinion as to the 
nature and current severity of his back 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination. The examiner 
may request that the RO schedule the Veteran 
for a VA examination to determine if required 
for the opinion. Based on review of the record, 
the examiner must answer the following 
question:
   
   Is it at least as likely as not that the 
current back disorder had its onset in-service 
or is causally related to any incident of 
service, including the injuries the Veteran 
describes?  A complete rationale is requested 
for any opinion provided.
   
   2. Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.
   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


